COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:           01-18-00767-CV
 Style:                  Lawrence Frances Zuntych v. Karen Ann Walding-Zuntych
 Date motion filed*:     August 19, 2019
 Type of motion:         Final Motion for Extension of Time to File Appellee’s Brief
 Party filing motion:    Pro se appellee Karen Ann Walding-Zuntych
 Document to be filed:   Appellee’s brief

Is appeal accelerated?     No.

 If motion to extend time:
        Original due date:                  June 5, 2019
        Number of extensions granted:            2       Current Due Date: August 19, 2019
        Date Requested:                     October 7, 2019 (124 days from original deadline)

Ordered that motion is:
      ☒ Granted, in part
             If document is to be filed, document due: September 19, 2019.
             ☒ No further extensions of time will be granted.
      ☐ Denied
      ☐ Dismissed (e.g., want of jurisdiction, moot)
      ☒ Other: _Because the pro se appellee’s third extension request claims that she has hired
      new counsel, Adam Looney, who needs time to catch up on the case and complete the brief,
      her request is granted, in part, until September 19, 2019, but with no further extensions
      to be granted. See TEX. R. APP. P. 38.6(d)._The Court directs Adam Looney to file a
      notice of appearance within 10 days of the date of this Order._________________

Judge’s signature: ___/s/ Evelyn V. Keyes__________
                    Acting individually       Acting for the Court
Date: __August 22, 2019_____